DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,964,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-16 of the instant application are anticipated by patent claims 1-16, in that claims 1-16 of the patent contains all the limitations of claims 1-16 of the instant application. Claims 1-16 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.

Instant Application 17/192,120
U.S. Patent 10,964,201
1. A method comprising: accessing a first dataset comprising aerial imagery data associated with a geographic area;
1. A system, comprising: a processing device; and a memory device in communication with the processing device, the memory device storing instructions that when executed by the processing device result in: accessing a first dataset comprising aerial imagery data associated with a geographic area;  
accessing a second dataset comprising property boundary data associated with the geographic area;
accessing a second dataset comprising property boundary data associated with the geographic area;
identifying a plurality of property boundaries associated with the geographic area;
identifying a plurality of property boundaries associated with the geographic area;
applying a building detection model to identify a building footprint based on the first dataset and constrained by the property boundaries;
applying a building detection model to identify a building footprint based on the first dataset and constrained by the property boundaries;
applying a tree detection model to identify one or more trees based on the first dataset and constrained by the property boundaries;
applying a tree detection model to identify one or more trees based on the first dataset and constrained by the property boundaries;
determining an estimated distance between each of the one or more trees and a nearest portion of the building footprint as separation data;
determining an estimated distance between each of the one or more trees and a nearest portion of the building footprint as separation data;
comparing the separation data to a defensible space guideline to determine a defensible space adherence score; and
comparing the separation data to a defensible space guideline to determine a defensible space adherence score; and
generating a wildfire risk map comprising the defensible space adherence score
associated with the geographic area and constrained by the property boundaries.
generating a wildfire risk map comprising the defensible space adherence score associated with the geographic area and constrained by the property boundaries.


	The above table illustrates a comparative mapping between the limitations claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 10,964,201. Furthermore, claims 2-16 of the instant application corresponds to claims 2-16 of U.S. Patent 10,964,201, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prieto et al. (US 2015/0019267 A1) discloses obtaining distance data of different elements from a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613